PER CURIAM.
Sidney W. Register appeals from an order of contempt. Appellant conceded that he owed his former wife an arrearage in the amount of $65,664.17 under a final judgment of dissolution of marriage, but disputes a finding of the trial court that he owed an additional $96,679.85 stemming from the sale of the marital home. We find no abuse of discretion in the trial court’s determination that appellant had agreed to pay this amount under a stipulation and agreement that was incorporated into the final judgment of dissolution. However, we agree with appellant that he cannot be jailed for contempt for his failure to pay a debt in the nature of a property settlement. See, e.g., Marks v. Marks, 457 So.2d 1137 (Fla. 1st DCA 1984). Accordingly, we reverse and remand for the trial court to subtract from the amount that appellant must pay to purge himself of contempt any sums that represent payments in furtherance of equitable distribution of property.
ALLEN, WOLF and KAHN, JJ„ concur.